           Case 1:19-vv-01090-UNJ Document 36 Filed 04/27/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1090V
                                          UNPUBLISHED


    SHIRLEY OZIO,                                               Chief Special Master Corcoran

                          Petitioner,                           Filed: March 26, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      Petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES 1

       On July 29, 2019, Shirley Ozio filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as defined by the Vaccine Injury Table after receiving the
influenza vaccine on November 12, 2018. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On January 11, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA. On March 26, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $45,688.00,
representing $45,000.00 for her actual pain and suffering and $688.00 for her past
unreimbursed expenses. Proffer at 1-2. In the Proffer, Respondent represented that

1
   Because this unpublished decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01090-UNJ Document 36 Filed 04/27/21 Page 2 of 5



Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $45,688.00, representing $45,000.00 for her actual pain and
suffering and $688.00 for her actual unreimbursable expenses in the form of a
check payable to Petitioner. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f il ing of notice
renouncing the right to seek review.


                                                     2
            Case 1:19-vv-01090-UNJ Document 36 Filed 04/27/21 Page 3 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 SHIRLEY OZIO,

                 Petitioner,                           No. 19-1090V
                                                       Chief Special Master Corcoran
 v.                                                    ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                 Respondent.


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 29, 2019, Shirley Ozio (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or

“Act”), alleging that she suffered a shoulder injury related to vaccine administration (“SIRVA”)

in her left shoulder as a result of an influenza (“flu”) vaccine administered on November 12,

2018. Petition (“Pet.”) at 1. On January 8, 2021, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for compensation

under the terms of the Act, and the Chief Special Master issued a Ruling on Entitlement finding

petitioner entitled to compensation on January 11, 2021. ECF No. 25; ECF No. 26.

I.     Items of Compensation

       A.       Pain and Suffering

       Respondent proffers that Shirley Ozio should be awarded $45,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.       Past Unreimbursed Expenses

       Evidence supplied by petitioner documents his expenditure of past unreimbursable
          Case 1:19-vv-01090-UNJ Document 36 Filed 04/27/21 Page 4 of 5



expenses related to her vaccine-related injury. Respondent proffers that the petitioner is entitled

to past unreimbursed expenses in the amount of $688.00. Petitioner agrees.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner be made through a lump

sum payment as described below:

       A lump sum payment of $45,688.00, in the form of a check payable to petitioner,

       Shirley Ozio.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Acting Deputy Director
                                                      Torts Branch, Civil Division

                                                      DARRYL R. WISHARD
                                                      Assistant Director
                                                      Torts Branch, Civil Division




                                                 2
       Case 1:19-vv-01090-UNJ Document 36 Filed 04/27/21 Page 5 of 5



                                         /s/ Alexa Roggenkamp
                                         ALEXA ROGGENKAMP
                                         Trial Attorney
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, D.C. 20044-0146
                                         (202) 616-4179
                                         alexa.roggenkamp@usdoj.gov

DATED: March 26, 2021




                                     3
